COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Frank and Felton
Argued at Richmond, Virginia


KEVIN JOHAN BROWN
                                           MEMORANDUM OPINION * BY
v.   Record No. 1189-02-2                JUDGE WALTER S. FELTON, JR.
                                                 MAY 13, 2003
COMMONWEALTH OF VIRGINIA


      FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                    Edward L. Hogshire, Judge

          Neal L. Walters (University of Virginia
          School of Law Appellate Litigation Clinic, on
          briefs), for appellant.

          Michael T. Judge, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Kevin Johan Brown ("Brown") was convicted in a bench trial of

forging a public document in violation of Code § 18.2-168.    On

appeal, Brown contends that the evidence was insufficient to

establish, beyond a reasonable doubt, that he had the specific

intent to defraud or deceive the Commonwealth when he signed his

brother's name to a DMV Suspension Notice.    For the following

reasons, we affirm the decision of the trial court.

                            I.   BACKGROUND

     In the early hours of the morning on January 13, 1999, Brown

was installing a cassette stereo in a vehicle he had purchased


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
with his brother, Richard L. Stinnie, Jr. ("Stinnie").    The

vehicle was registered in Stinnie's name because Brown did not

have a valid driver's license.    At approximately 1:30 a.m.,

Officer Catherine Birch of the Charlottesville Police Department

was patrolling the Hardy Drive area of Charlottesville.    She

observed a vehicle with an opened door parked near an apartment

complex, but it was not in a proper parking space.    Because there

had been several recent robberies in the area, Officer Birch

stopped her police cruiser behind the parked vehicle and checked

the vehicle's registration by "running" its license plate.      While

retrieving the vehicle's license plate information, Officer Birch

noticed a person moving around inside the vehicle.    The license

plate information revealed that the vehicle was registered to

"Richard Lee Stinnie."   In order to ensure that the person in the

vehicle was also its owner and that the stereo was not being

stolen, Officer Birch approached Brown and requested his

identification and registration for the vehicle.   Brown handed to

Officer Birch, Stinnie's learner's permit, which he removed from

his shirt pocket, and the vehicle's registration, which was in

Stinnie's name.   While running the license check, Officer Birch

discovered that Stinnie's learner's permit was suspended.    She

asked Brown if he knew that his learner's permit was suspended,

and he said no.   Officer Birch then filled out a Virginia

Department of Motor Vehicles Suspension/Revocation/

Disqualification Notice form ("DMV Suspension Notice"), handed it

                                 - 2 -
to Brown for acknowledgment of receipt, and informed Brown that he

could not drive while his license was suspended.       Brown signed the

DMV Suspension Notice "Richard L. Stinnie" and returned the form

to Officer Birch.

     Officer Birch later discovered that the person who signed the

form was Brown, not Stinnie.      Brown was indicted on April 19, 1999

for felonious and fraudulent forgery of a public document in

violation of Code § 18.2-168.     On August 11, 1999, following a

bench trial, the trial court entered an order finding Brown

guilty.   This appeal follows.

                            II.    ANALYSIS

     The sole issue before this Court is whether there was

sufficient evidence to prove beyond a reasonable doubt that Brown

intended to defraud the Commonwealth when he signed his brother's

name to the DMV Suspension Notice.        Brown argues that the

evidence on the record is insufficient because he (1) testified

that he did not so intend, and (2) had no motive to defraud the

Commonwealth.   The record reflects otherwise.

                       A.   STANDARD OF REVIEW

     Whether Brown intended to defraud the Commonwealth by

signing Stinnie's name to the DMV Suspension Notice is a

question of fact.   See Hancock v. Commonwealth, 12 Va. App. 774,

783, 407 S.E.2d 301, 306 (1991) (citing Nobles v. Commonwealth,

218 Va. 548, 551, 238 S.E.2d 808, 810 (1977)).        "[A trial

judge's] factual findings are entitled to the same weight as

                                  - 3 -
that accorded a jury verdict and will not be disturbed on appeal

unless plainly wrong or without evidence to support them."

Schneider v. Commonwealth, 230 Va. 379, 382, 337 S.E.2d 735, 736

(1985) (citing Evans v. Commonwealth, 215 Va. 609, 613, 212

S.E.2d 268, 271 (1975); Granberry v. Commonwealth, 184 Va. 674,

678, 36 S.E.2d 547, 548 (1946)).   On review, this Court

considers the evidence in the record "in the light most

favorable to the Commonwealth, granting to it all reasonable

inferences fairly deductible therefrom."   Martin v.

Commonwealth, 4 Va. App. 438, 443, 358 S.E.2d 415, 418 (1987).

The fact finder may make reasonable inferences from proven

facts, Hancock, 12 Va. App. at 782-83, 407 S.E.2d at 306 (citing

Johnson v. Commonwealth, 209 Va. 291, 295, 163 S.E.2d 570, 574

(1968)), and "[t]he mere possibility that the accused might have

had another purpose than that found by the fact finder is

insufficient to reverse a conviction on appeal."    Id.

                 B.   SUFFICIENCY OF THE EVIDENCE

     Code § 18.2-168 states:

          If any person forge a public record, or
          certificate, return, or attestation, of any
          public officer or public employee, in
          relation to any matter wherein such
          certificate, return, or attestation may be
          received as legal proof, or utter, or
          attempt to employ as true, such forged
          record, certificate, return, or attestation,
          knowing the same to be forged, he shall be
          guilty of a Class 4 felony.




                               - 4 -
(Emphasis added).   Forgery is a specific intent crime in

Virginia, Campbell v. Commonwealth, 14 Va. App. 988, 990, 421

S.E.2d 652, 653 (1992), aff’d in part, 246 Va. 174, 431 S.E.2d

648 (1993); see Johnson v. Commonwealth, 37 Va. App. 634, 641,

561 S.E.2d 1, 4 (2002), and intent to defraud is a necessary

element of the offense of forgery under Code § 18.2-168.      See

Campbell, 14 Va. App. at 990, 421 S.E.2d at 653.

     A conviction for forgery under Code § 18.2-168 requires the

Commonwealth to prove beyond a reasonable doubt that Brown

intended to defraud the Commonwealth by signing Stinnie's name to

the DMV Suspension Notice.   "Intent to defraud" has been defined

by this Court as acting "with an evil intent, or with the

specific intent to deceive or trick."    Id.   Intent "may, and

often must, be inferred from the facts and circumstances in a

particular case."   Ridley v. Commonwealth, 219 Va. 834, 836, 252

S.E.2d 313, 314 (1979).   We must "'look to the conduct and

representations of the defendant.'"    Rader v. Commonwealth, 15

Va. App. 325, 329, 423 S.E.2d 207, 210 (1992) (quoting Norman v.

Commonwealth, 2 Va. App. 518, 519, 346 S.E.2d 44, 45 (1986)).

     The trial court reasonably concluded from the evidence

before it that Brown forged his brother's signature to prolong

his deception of being the person whose license was given to the

officer, or that the person whose license had been suspended was

given personal notice of the suspension, by the officer.      Brown

testified that when Officer Birch asked him who owned the

                               - 5 -
vehicle, he responded, "that it was mine," although he knew the

vehicle was registered in Stinnie's name.   When asked by Officer

Birch for identification, Brown gave her Stinnie's learner's

permit.   Officer Birch found the learner's permit to be

suspended and gave Brown a DMV Suspension Notice form.     Brown

signed Stinnie's name to the form acknowledging receipt of

notice, falsely representing to the officer that she had

personally served the notice of suspension on Stinnie as the

signatures on the form reflected.

     Brown argues that he possessed an innocent state of mind

when he signed the notice of suspension form.   He testified that

he was upset about being questioned by Officer Birch and "just

wanted her to go."   Furthermore, within one day of signing

Stinnie's name on the DMV Suspension Notice, he informed his

brother of the suspension.   Brown contends that this subsequent

action evidences his innocent intent.   The trial judge

reasonably discarded Brown's testimony.   The credibility and

weight accorded to testimony of witnesses are determinations

exclusively within the purview of the fact finder.    See Long v.

Commonwealth, 8 Va. App. 194, 199, 379 S.E.2d 473, 476 (1989)

(citing Barker v. Commonwealth, 230 Va. 370, 373, 337 S.E.2d

729, 732 (1985)).    The evidence supports the trial judge's

finding that Brown intended Officer Birch to believe that he was

Stinnie and that she had personally served the notice of

suspension on Stinnie, as the form reflected.   So finding, the

                                - 6 -
court could conclude from the evidence that Brown was guilty of

forgery under Code § 18.2-168 when he signed Stinnie's name on

the DMV Suspension Notice.

     Accordingly, the decision of the circuit court is affirmed.

                                                       Affirmed.




                              - 7 -